Memorandum by the Court.
Appeal by the employer from a decision of the Unemployment Insurance Appeal Board, filed October 9, 1968, which affirmed a determination that the claimant refused work with good cause. The appellant on April 4, 1968 offered the claimant a job. On the same day the claimant secured employment at a higher rate of pay to commence on April 8, 1968 and, accordingly, refused appellant’s offer. The appellant’s representatives at the hearing were evasive as to whether they were offering the claimant temporary or permanent employment. The Referee noted that “bona fides of the offer of work for a single day * * is open to serious question.” Upon the present record the issue of good cause was a question of fact for the board (Matter of Kroo [Catherwood], 27 A D 2d 782). Decision affirmed, with costs to the claimant-respondent. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by the court.